ICJ_112_UseOfForce_YUG_ESP_1999-06-02_ORD_01_NA_03_EN.txt. 779

DECLARATION OF JUDGE VERESHCHETIN

The extraordinary circumstances in which Yugoslavia made its request
for interim measures of protection imposed a need to react immediately.
The Court should have promptly expressed its profound concern over the
unfolding human misery, loss of life and serious violations of interna-
tional law which by the time of the request were already a matter of pub-
lic knowledge. It is unbecoming for the principal judicial organ of the
United Nations, whose very raison d’étre is the peaceful resolution of
international disputes, to maintain silence in such a situation. Even if
ultimately the Court may come to the conclusion that, due to constraints
in its Statute, it cannot indicate fully fledged provisional measures in
accordance with Article 41 of the Statute in relation to one or another of
the respondent States, the Court is inherently empowered, at the very
least, immediately to call upon the Parties neither to aggravate nor to
extend the conflict and to act in accordance with their obligations under
the Charter of the United Nations. This power flows from its responsi-
bility for the safeguarding of international law and from major consid-
erations of public order. Such an authoritative appeal by the “World
Court”, which would also be consistent with Article 41 of its Statute and
Article 74, paragraph 4, and Article 75, paragraph I, of its Rules, could
have a sobering effect on the Parties involved in the military conflict, un-
precedented in European history since the end of the Second World War.

The Court was urged to uphold the rule of law in the context of large-
scale gross violations of international law, including of the Charter of the
United Nations. Instead of acting expeditiously and, if necessary, proprio
motu, in its capacity as “the principal guardian of international law”, the
majority of the Court, more than one month after the requests were
made, rejected them in a sweeping way in relation to all the cases brought
before the Court, including those where, in my view, the prima facie juris-
diction of the Court could have been clearly established. Moreover, this
decision has been taken in a situation in which deliberate intensification
of bombardment of the most heavily populated areas is causing unabated
loss of life amongst non-combatants and physical and mental harm to the
population in all parts of Yugoslavia.

For the foregoing reasons, I cannot concur with the inaction of the
Court in this matter, although I concede that in some of the cases insti-

22
780 LEGALITY OF USE OF FORCE (DECL. VERESHCHETIN)

tuted by the Applicant the basis of the Court’s jurisdiction, at this stage
of the proceedings, is open to doubt, and in relation to Spain and the
United States is non-existent.

(Signed) Vladien S. VERESHCHETIN.

23
